Citation Nr: 0833949	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  04-41 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a reduction in the evaluation for post-operative 
residuals of a right medial menisectomy with degenerative 
joint disease from 40 percent to 10 percent, effective from 
June 1, 2004, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In July 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.  In 
November 2006, the Board remanded this case for further 
evidentiary development.  In a September 2007 rating 
decision, the Appeals Management Center (AMC) granted service 
connection for a gastric disorder secondary to medication 
taken for service connected disabilities. Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  As for the right knee reduction claim, the 
requested development has been completed.  The case has now 
been returned to the Board for further appellate action.  

As noted in the Board's November 2006 decision, upon review 
of this case, it is unclear whether the veteran wishes to 
pursue the issue of an earlier effective date for the 
assignment of a previous 40 percent evaluation for his 
service-connected right knee disability.  Inasmuch as that 
issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being REFERRED to the RO for clarification and, if 
necessary, appropriate action.


FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO assigned a 40 
percent rating for the veteran's service-connected right knee 
disability, effective from December 1, 2002.

2.  Following appropriate due process, by a rating decision 
dated in March 2004, the rating for the service-connected 
right knee disability was reduced to 10 percent, effective 
June 1, 2004; the evidence of record at that time and since 
that time demonstrates the veteran's right knee disability is 
not productive of extension limited to 15 degrees or more, 
flexion limited to 45 degrees or less,  moderate recurrent 
subluxation or lateral instability, moderate impairment of 
the tibia and fibula, or dislocated cartilage. 


CONCLUSION OF LAW

The 40 percent rating for post-operative residuals of a right 
medial menisectomy with degenerative joint disease was 
properly reduced to 10 percent, effective June 1, 2004; an 
evaluation in excess of 10 percent is not warranted for the 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.105(e), 3.344, 4.7, 4.71a, Diagnostic Codes 5257-5262 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.  

In this case, in August 2004 and December 2006 letters, the 
RO and the AMC provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran and the types of evidence that will be obtained 
by VA.  The December 2006 letter advised the veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  The 
claim was last readjudicated in September 2007.  In addition, 
the issue of the propriety of a reduction in rating has its 
own special due process requirements, which were provided in 
August 2003.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's VA and private treatment records, VA examination 
reports, and lay statements.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical 
records, as well as describing the impact his right knee 
disability had on his functioning in statements.  Thus, he 
has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2007).

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (2007).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  38 
C.F.R. § 3.344 (2007).

In the instant case, a 40 percent rating for the right knee 
disability was in effect from December 1, 2002 to May 31, 
2004.  Since that period is less than five years, the 
provisions of 38 C.F.R. § 3.344(a) and (b) regarding 
stabilization of disability ratings do not apply.  38 C.F.R. 
§ 3.344(c) (2007).

Under the rating criteria for evaluating knee disabilities, 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent evaluation.  Flexion limited to 45 degrees warrants a 
10 percent evaluation.  Flexion limited to 60 degrees 
warrants a noncompensable evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).    

Under Diagnostic Code 5261, extension limited to 45 degrees 
warrants a 50 percent evaluation.  Extension limited to 30 
degrees warrants a 40 percent evaluation.  Extension limited 
to 20 degrees warrants a 30 percent evaluation.  Extension 
limited to 15 degrees warrants a 20 percent evaluation.  
Extension limited to 10 degrees warrants a 10 percent 
evaluation.  Extension limited to 5 degrees warrants a 
noncompensable evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2007).  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2007). 

Under Diagnostic Code 5257, a 30 percent rating is prescribed 
for severe recurrent subluxation or lateral instability of 
the knee.  A 20 percent rating is prescribed for moderate 
recurrent subluxation or lateral instability of the knee.  A 
10 percent rating is prescribed for slight recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2007).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are all for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

By way of history, service treatment records show the veteran 
underwent arthroscopy of the right knee with resection of a 
bucket handle tear of the medial meniscus in August 1985.  
The final diagnosis included anterior cruciate ligament 
insufficiency.  A November 1986 VA examination showed range 
of motion in the right knee was from 0 to 90 degrees.  

In an April 1987 rating decision, the RO granted service 
connection for postoperative residuals, right medial 
meniscectomy and assigned a 10 percent disability rating 
under Diagnostic Codes 5259-5257, effective September 24, 
1986, the day following the veteran's discharge from service. 

The veteran filed a claim for an increased rating on 
September 13, 1995.  A February 1997 VA examination report 
showed range of motion in the right knee from 15 to 90 
degrees, and a very loose medial collateral ligament.  The 
examiner diagnosed traumatic degenerative joint disease of 
the right knee with marked instability.  In a February 1997 
rating decision, the RO increased the disability rating from 
10 percent to 30 percent under Diagnostic Codes 5010-5257, 
effective September 13, 1995.  The RO indicated that the 
evaluation was based on severe recurrent subluxation or 
lateral instability of the knee.  

VA treatment records show the veteran underwent arthroscopy 
anterior cruciate ligament reconstruction of the right knee 
on June 6, 2002.  The post-operative diagnosis was tear of 
the anterior cruciate ligament of the right knee.  

In an August 2002 rating decision, the RO granted a temporary 
100 percent rating effective June 6, 2002 based on surgical 
treatment necessitating convalescence with reinstatement of 
the 30 percent rating effective August 1, 2002.  

An August 2002 VA examination report noted that the veteran 
wore a brace and he used a cane.  He complained of pain, and 
he walked slowly and appeared in discomfort when he climbed 
onto the examining table.  His knee was swollen.  The 
examiner reported that range of motion, with attention to 
pain, fatigue, weakness, and incoordination, was from 20 
degrees to 70 degrees on flexion and extension, which was 
accompanied by complaints of discomfort.  In an August 2002 
letter, Dr. V.B. noted that the veteran would not be able to 
work until January 2003.  

In a December 2002 rating decision, the RO increased the 
disability rating from 30 percent to 40 percent under 
Diagnostic Code 5261, effective August 1, 2002.  In a March 
2003 rating decision, the RO extended the 100 percent 
evaluation effective August 1, 2002, with reinstatement of 
the 40 percent rating effective December 1, 2002.  The RO 
specifically noted that the 40 percent rating was based on 
"extension of the leg limited to 30 degrees" under 
Diagnostic Code 5261.  

The RO received a claim for an increased rating on May 23, 
2003.  

An August 2003 VA examination report shows the veteran 
complained of instability, pain that increased with 
repetitive activities, and difficulties with kneeling and 
climbing stairs.  He used a cane and a right knee elastic 
support.  The examiner noted that the examination was carried 
out with consideration of baseline range of motion and 
limitations thereof, flare-ups and the effects on range of 
motion, the effect of repeated use of the part, and the 
functional impairment of the part.  The physical examination 
revealed "well-healed" scars of the right knee.  There was 
no gross effusion, crepitus, or instability of the knee.  
Range of motion was from 0 to 120 degrees.  The examiner 
noted that the anterior cruciate ligament repairs appeared to 
have been successful; however, because of the type of work 
that the veteran performed, which was construction work, his 
daily functioning in that environment was severely 
restricted.  The examiner diagnosed repaired anterior 
cruciate ligament of the right knee.   

In an August 2003 rating decision, the RO proposed to reduce 
the evaluation for the veteran's right knee disability to 10 
percent as the August 2003 VA examination revealed 
degenerative changes and the veteran complained of pain but 
the right knee disability no longer manifested compensable 
limited range of motion.  The disability was recharacterized 
as "post-operative residuals, right medial meniscectomy with 
degenerative joint disease."  The veteran was informed of 
the proposal by a letter dated in August 2003.  He was 
afforded a period of 60 days in which to submit additional 
evidence, and he was afforded an opportunity to request a 
personal hearing.  The veteran submitted no further evidence 
and did not request a hearing.

By a rating decision dated in March 2004, the evaluation for 
the veteran's right knee disability was reduced to 10 
percent, effective June 1, 2004.  The RO assigned a 10 
percent disability rating based on range of motion results 
reported in the August 2003 VA examination report that did 
not support an evaluation of 40 percent.  

Thereafter, additional evidence associated with the claims 
file includes VA treatment records dated from April 2003 to 
August 2007.  In April 2003, the veteran complained of right 
knee pain with swelling and "give away."  The physical 
examination revealed no knee instability or crepitation and 
range of motion was full.  In June 2003, the veteran 
additionally complained of numbness around the knee.  The 
physical examination revealed some numbness or tenderness 
about the right patella.  Range of motion was from 0 to 
"past 120 degrees."  He complained of some pain at the 
extreme of flexion.  He still did not have the quadriceps and 
hamstrings strength that the examiner would expect though 
there was no obvious atrophy on the right as compared to the 
left.  He had an antalgic gait without the cane but his 
stride length was "very good."  His knee was "very stable" 
and appeared "very functional."  The examiner commented 
that he was not sure why the veteran's knee bothered him as 
much as it did.  

An August 2003 examination revealed tenderness, but no 
instability.  He had "incomplete" flexion and extension of 
the right knee and decreased sensation of the anterior right 
knee area.  The examiner reported that June 2003 x-rays 
revealed minimal narrowing of the medial compartment.  The 
examiner maintained that the veteran's pain was out of 
proportion to the anatomic pathology seen on radiologic 
studies.  The veteran also underwent an "FCE" evaluation in 
August 2003.  He was found to have mild weakness on knee 
extension, and he complained of increased pain at 90 degrees 
on active and passive range of motion of the knee.  The 
evaluation revealed that the veteran did not have the 
functional capacity to drive a tractor trailer; however, with 
certain restrictions, the veteran would likely be able to 
tolerate driving a commercial truck.  A September 2003 record 
noted that x-rays revealed moderate degenerative joint 
disease.  It was noted that the veteran had undergone a 
viscosupplementation that he maintained did not help 
significantly.  He also received the first of several 
cortisone injections of the right knee for pain documented in 
the treatment records.  An October 2003 record noted that the 
veteran was recently issued an "unloading orthosis" device 
for his right knee.  

An April 2004 record showed a physical examination revealed 
no effusion or crepitus of the knee and range of motion was 
full but he complained of pain on full extension.  His 
ligaments were stable.  An October 2004 examination similarly 
revealed full range of motion and complaints of pain on full 
extension.  He maintained that he was unable to stand longer 
than 10 minutes at a time.  A December 2004 record noted that 
the veteran's right knee had "almost no laxity at all" and 
the knee was stable to varus and valgus stress.  It was noted 
that x-rays showed almost bone on bone in his right knee.  
The veteran was advised that he needed to be at least seven 
years older before total knee joint surgery would be a 
consideration.  It was noted that the veteran was a 
construction finish laborer who was having difficulty working 
because of both of his knees and that his difficulty with 
work would not improve, but would worsen.  A December 2004 
radiograph report noted that there was small joint effusion 
in the right knee. An April 2005 radiograph report noted 
moderate right-sided effusion.  A November 2005 examination 
revealed mild tenderness of the right knee but no swelling 
and range of motion was normal.  A May 2006 radiograph report 
noted that x-rays revealed marked osteoarthritis of the right 
knee that were unchanged from x-rays from March 2006.  A May 
2006 record noted that the veteran underwent another 
viscosupplementation of the right knee.  There was no 
effusion, but there was localized swelling of the bursa with 
tenderness.  An August 2006 record noted the veteran 
demonstrated mild restriction on flexion of the right knee.  

The April 2007 VA examination report shows the veteran 
reported that in the last year he had lost approximately 
three months from work, in part, on account of knee problems.  
The veteran complained of pain, swelling, and marked 
numbness.  He maintained that his knee gave out at least two 
to three times per month accompanied by falls, but he denied 
any locking of the knee joint.  His pain at times was 
aggravated with walking, bending, negotiating stairs, and 
even turning in his sleep.  

The examiner observed that the veteran wore a heavy brace on 
the right knee with a medial pressure pad.  He had a limp, 
tending to walk with a stiff right knee.  He did not use a 
cane, crutches, or a walker.  There was "arthritic 
deformity" of the knee.  There was tenderness of the joint 
line with pain, stiffness, and limitation of movement of the 
right knee.  There was no effusion.  His ligaments appeared 
to be intact.  There was no muscle atrophy and no ankylosis.  
He had a four centimeter scar which was healed and 
"healthy" with no ulceration, erythema, tenderness, or deep 
attachment.  There was patellofemroal clicking of the right 
knee.  Initially, the right knee showed lack of 5 to 10 
degrees of extension, and flexion was to 105 degrees.  After 
five repetitive movements, although the veteran complained of 
pain, there was improvement in flexion to 120 degrees.  X-
rays showed changes compatible with moderate osteoarthritis.  

The examiner provided diagnoses of post-traumatic 
osteoarthritis of the right knee, status post anterior 
cruciate ligament repair, and status post meniscus pathology 
of the right knee.  With respect to employment, the veteran 
reported that he was employed in construction work primarily 
in light work, spending most of his time driving and 
collecting supplies.  With respect to the activities of daily 
living, he did function independently.  He did house work, 
shopped, and drove.  He was able to walk without pain for 200 
yards but once the pain developed, he was then limited to a 
maximum of half a mile.  He was limited to lifting 20 pounds.  
He could no longer run or participate in sports, and his 
exercise level was markedly reduced, but he was still able to 
use his bicycle.  The examiner noted that there was no 
additional loss of range of motion with consideration to 
pain, fatigue, coordination, weakness, or repetitive motion.  

The competent evidence shows that the veteran's right knee 
disability improved subsequent to the August 2002 VA 
examination.  At that time, the veteran's right knee was 
considered as essentially showing extension limited to 30 
degrees.  Thereafter, the August 2003 and April 2007 VA 
examination reports as well as VA treatment records dated 
through 2006 show extension of the right knee is not 
demonstrably limited to 15 degrees or more even with pain or 
repetitive motion such that an evaluation in excess of 10 
percent under Diagnostic Code 5261 is appropriate.  Also, he 
is not entitled to a separate rating of 10 percent for 
limitation of flexion and extension because the limitation of 
motion on flexion demonstrated on the above examinations does 
not meet the criteria for even a noncompensable percent 
rating under Diagnostic Code 5260.  See VAOPGCPREC 9-04.     

Notwithstanding the veteran's complaints that he experiences 
recurrent episodes of "give away" in his right knee, the 
marked instability of the knee shown on VA examination in 
February 1997 is no longer present according to current 
examinations.  No subluxation or lateral instability of the 
right knee was demonstrated objectively on VA examinations in 
August 2003 and April 2007.  VA treatment records include a 
notation in December 2004 that the knee had "almost no 
laxity at all" and was stable.  Treatment records dated 
thereafter and even before clearly show that the veteran's 
right knee disability is not productive of recurrent 
subluxation or lateral instability.  Thus, the competent 
medical evidence dating subsequent to the August 2002 VA 
examination does not reflect functional impairment of the 
right knee consistent with an evaluation in excess of 10 
percent under Diagnostic Codes 5261, 5260, and/or 5257.  
Moreover, while the veteran does have arthritis of the right 
knee, as no instability or subluxation is shown, a separate 
rating based on arthritis and instability is, likewise, not 
warranted.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

The Board has considered other potentially applicable 
diagnostic codes but finds that the evidence does not reveal 
dislocated cartilage or impairment of the tibia and fibula.  
Thus, Diagnostic Codes 5258 and 5262 are not for application.

The Board has also considered whether the veteran's 
disability presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the veteran's right knee condition.  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology, and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In sum, the Board finds that the evidence supports the RO's 
determination that a reduction in the evaluation to a 10 
percent rating was warranted.  In addition, as discussed 
above, the record reflects that the RO complied with the due 
process requirements for reducing the evaluation.  




ORDER

Reduction in the evaluation for post-operative residuals of a 
right medial menisectomy with degenerative joint disease from 
40 percent to 10 percent, effective from June 1, 2004, was 
proper, and the appeal for restoration of the 40 percent 
rating is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


